DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on March 15, 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed October 15, 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 21-27 have been newly added. Claims 5, 7-8 and 20 have been canceled. Claim 1 has been amended. Claims 1-4, 6, 9-19 and 21-27 are pending and are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 6 is objected for depending on canceled claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-19 and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasai et al. US 2014/0308743 A1. 10/16/2014 (hereinafter Sasai, reference of record). This rejection is maintained for the same reasons as outlined in the office action mailed on October 15, 2020 with respect to claims 12-19 and newly applied to claims 24-27 to address applicants claim amendments on March 15, 2021. A response to applicant’s arguments is found below.
Claim 12 describes a method for producing a cellular structure comprising hypothalamic tissue and pituitary tissue, the method comprising the steps of: (i) culturing an aggregate of human pluripotent stem cells in suspension in a medium containing a bone morphogenetic protein signal transduction pathway activating substance and a substance acting on the Shh signaling pathway, (ii) further culturing the cell aggregate formed in the step (i) in suspension in a medium containing a bone morphogenetic protein signal transduction pathway activating substance and the substance acting on the Shh signaling pathway, and (iii) culturing the cell aggregate obtained in the step (ii) in suspension in a medium suitable for simultaneous induction of pituitary and hypothalamus. 
Claim 13 describes steps (ii) and (iii) being carried out under a high oxygen partial pressure condition. 
Claim 14 describes step (a) being performed between the steps (ii) and (iii), and wherein, in the step (iii), the cell aggregate obtained in the step (a) is cultured in suspension: (a) further culturing the cell aggregate obtained in the step (ii) in suspension in a medium containing the substance acting on the Shh signaling pathway. 
Claim 15 describes step (a) being carried out under high oxygen partial pressure conditions. 
Claim 16 describes the suspension culture as being carried out in the absence of feeder cells. 

Claim 18 describes the bone morphogenetic protein signal transduction pathway activating substance as being BMP4. 
Claim 19 describes the substance acting on the Shh signaling pathway as being SAG.
Claims 24-27 describe the producing method according to claim 12, wherein the medium suitable for simultaneous induction of pituitary and hypothalamus of the step (iii) is the medium being obtained by mixing the medium used in the step (ii) with a medium comprising at least one member selected from the group consisting of a ciliary neurotrophic factor (CNTF), a brain-derived neurotrophic factor (BDNF), a neurotrophin 3 (NT-3), a fetal bovine serum, an N2 supplement, a B27 supplement and LM22A-4, among others. 
Sasai describes a method for differentiating pluripotent stem cells into central nervous tissue including hypothalamic and pituitary tissues (Sasai, para 22). Sasai describes forming homogeneous aggregates of pluripotent stem cells, corresponding to step 1 of instant 12, wherein bone morphogenetic proteins like BMP4 are supplied at a concentration range of about 0.01-10 nM (Sasai, para 89 and 97). Sasai further describes supplying Shh signal promotors to promote the differentiation of the pluripotent stem cell aggregates into central nervous tissue. Sasai describes a preferred embodiment using SAG at a concentration rage of about 10-2000 nM (0.01-2 µM), corresponding to the concentration ranges outlined in claim 19 (Sasai, para 102). Sasai describes embodiments and non-limiting examples wherein BMP4 is both included and excluded from subsequent culturing steps, corresponding to step 2 of the instant claim 12 (Sasai, para 96, 103, 126, 127). Sasai describes recovering the cell aggregates and culturing according to SFEBq methods (serum-free floating culture of embryoid body-like aggregates with quick reaggregation), corresponding to step 3 of the instant claim 12 (Sasai, para 82, 84, 210 and 212). Sasai describes maintenance and cultivation without feeder cells with the addition of fetal bovine serum (FBS) 

Response to Traversal
Applicant traverses the instant rejection by pointing to newly amended claim 1, which incorporates the originally recited limitations of canceled claim 5. No specific arguments are found relating to the rejection of independent claim 12 and dependent claims 13-19. 
The rejection over claims 1-4 and 9-11 has been withdrawn due to applicants claim amendments submitted on March 15, 2021. The 102 rejection over claims 12-19 is maintained and newly applied to claims 24-27. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-19 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sasai (supra)) as applied to claims 12-19 and 24-27 above in further view of Merkle et al. "Generation of neuropeptidergic hypothalamic neurons from human pluripotent stem cells." Development 142.4 (2015): 633-643 (hereinafter Merkle, reference of record). This rejection is maintained for the same reasons as outlined in the office action mailed on October 15, 2020 with respect to claims 1-4, 6, 9-19 and newly applied to claims 21-27 to address applicants claim amendments on March 15, 2021. A response to applicant’s arguments is found below. 
A description of claims 12-19 and 24-27 can be found above. 
Claim 1 describes a method for producing a cellular structure comprising hypothalamic tissue, the method comprising the steps of: (1) culturing an aggregate of human pluripotent stem cells in suspension in a medium containing a low concentration of a bone morphogenetic protein signal transduction pathway activating substance and a low concentration of a substance acting on the Shh signaling pathway, and (2) further culturing the cell aggregate obtained in the step (1) in a medium containing a low concentration of a substance acting on the Shh signaling pathway, but not containing a bone morphogenetic protein signal transduction pathway activating substance, wherein the bone morphogenetic protein signal transduction pathway activating substance in the step (1) as being BMP4, and the concentration thereof in the medium is 0.1 nM to 5.0 nM, wherein the substance acting on the Shh signaling pathway in the steps (1) and (2) is SAG, and the concentration thereof in the medium is 0.1 M to 2.0 M, and wherein the differentiation into dorsal hypothalamic tissue is induced by the steps (1) and (2). 

Claim 3 describes a further step of: (3) recovering the cell aggregate obtained in the step (2) and subjecting the cells constituting the cell aggregate to dissociation culture.
Claim 4 describes step (3) being carried out under a high oxygen partial pressure condition.
Claim 6 describes the dorsal hypothalamic tissue as being comprised of one or more neurons selected from the group consisting of vasopressin neurons, oxytocin neurons, thyrotropin releasing hormone neurons, corticotropin releasing hormone neurons and neuropeptide Y neurons. 
Claim 9 describes the suspension being carried out in the absence of feeder cells. 
Claim 10 describes the aggregates in step (1) as being formed by culturing dispersed human pluripotent stem cells in suspension. 
Claim 11 describes the suspension culture being carried out by the SFEBq (Serum-free Floating culture of Embryonic Body-like aggregates with quick reaggregation) method. 
Claim 21 describes the producing method according to claim 1, wherein the bone morphogenetic protein signal transduction pathway activating substance inApplication No. 16/068,9295Docket No.: 1451202.232US9 Amendment dated March 15, 2021 Reply to Office Action of October 15, 2020 the step (1) is BMP4, and the concentration thereof in the medium is 0.1 nM to 4.0 nM, wherein the substance acting on the Shh signaling pathway in the steps (1) and (2) is SAG, and the concentration thereof in the medium is 0.1 µM to 1.5 µM.
Claim 22 describe the producing method according to claim 1, wherein the bone morphogenetic protein signal transduction pathway activating substance in the step (1) is BMP4, and the concentration thereof in the medium is 0.5 nM to 4.0 nM, wherein the substance acting on the Shh signaling pathway in the steps (1) and (2) is SAG, and the concentration thereof in the medium is 0.2 µM to 1.5 µM.
Claim 23 describes the producing method according to claim 1, wherein the hypothalamic tissue contains a cell that is Rx positive, Pax6 positive, Nkx2.1 negative and Chx10 negative. According to applicants specification, dorsal hypothalamic tissue is Rx positive, Pax6 positive and Nkx2.1 negative and Chx10 negative (Instant spec, para 76 and 105). Thus, claim 23 recites limitations which naturally flow 
Sasai describes a method for differentiating pluripotent stem cells into central nervous tissue including hypothalamic and pituitary tissues (Sasai, para 22). Sasai describes forming homogeneous aggregates of pluripotent stem cells, corresponding to step 1 of instant claims 1 and 12, wherein bone morphogenetic proteins like BMP4 are supplied at a concentration range of about 0.01-10 nM (Sasai, para 89 and 97). Sasai further describes supplying Shh signal promotors to promote the differentiation of the pluripotent stem cell aggregates into central nervous tissue. Sasai describes a preferred embodiment using SAG at a concentration rage of about 10-2000 nM (0.01-2 µM), corresponding to the concentration ranges outlined in claims 1, 19, 21, 22 (Sasai, para 102). Sasai describes embodiments and non-limiting examples wherein BMP4 is both included and excluded from subsequent culturing steps, corresponding to step 2 of the instant claims 1 and 12 (Sasai, para 96, 103, 126, 127). Sasai describes recovering the cell aggregates and culturing according to SFEBq methods (serum-free floating culture of embryoid body-like aggregates with quick reaggregation), corresponding to step 3 of the instant claims 3, 11 and 12 (Sasai, para 82, 84, 210 and 212). Sasai describes maintenance and cultivation without feeder cells with the addition of fetal bovine serum (FBS) and Knockout Serum Replacement (KSR, a type of serum alternative), corresponding to the description of a medium suitable for simultaneous induction of pituitary and hypothalamus tissues described in claims 24-27 (Sasai, para 81). Sasai specifically mentions that all added growth factors and cytokines are added in amounts suitable for obtaining the desired effect (selective differentiation into hypothalamic and pituitary tissues) (Sasai, para 127). Sasai describes culturing pluripotent stem cell aggregates under hyperoxic conditions (40% oxygen wherein 20% oxygen is considered normoxic), corresponding to the “high oxygen partial pressure” limitations of claims 2, 4, 13, 15 (Sasai, example 3, para 216, 219). Sasai describes embodiments wherein the suspension culture is 
Merkle teaches the differentiation of human pluripotent stem cells in to a variety of neuropeptidergic neurons including vasopressin neurons (Merkle, abstract, “self-patterning of hPSCs into neuropeptidergic hypothalamic neurons” pg 635).  Merkle suggests protocols to achieve greater control over hypothalamic neuron patterning and control of specific dorsal hypothalamic cell types (Merkle, Discussion para 4 pg 639). Specifically, Merkle teaches the use of 1µM SAG (acting on Shh signaling pathway) and found that the most efficient induction of hypothalamic markers occurred when cultures were treated with a combination of Shh pathway agonists (Pur and SAG) (Merkle, pg 636 and supplementary material Fig S5). Merkle describes the use of BDNF and CNTF in the maturation medium for the dorsal hypothalamic neurons which express vasopressin neurons (Merkle, Methods pg 641 column 2). 
It would have been obvious to one of ordinary skill in the art to combine the methods of Merkle and Sasai to induce the differentiation of pluripotent stem cell aggregates into dorsal hypothalamic tissue consisting of vasopressin neurons. Both Sasai and Merkle are in the same field of endeavor concerning new ways of differentiating pluripotent stem cells into hypothalamic tissue. Therefore, it would have been a matter of applying known techniques derived from Merkle’s disclosure to yield predictable results to meet the claim limitations. One would have been motivated to adapt Sasai’s method with Merkle’s disclosure in order to achieve greater control over hypothalamic neuron patterning. One would have a reasonable expectation of success given that both Merkle and Sasai are using pluripotent stem cells and many of the same culturing techniques. Furthermore, it is emphasized Sasai’s general disclosure of prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by arguing that one of ordinary skill in the art would not find it obvious to combine Merkle with Sasai to induce the differentiation of pluripotent stem cell aggregates into dorsal hypothalamic tissue consisting of vasopressin neurons. Applicant argues that Merkle teaches away from the combination of cited references. In particular, applicant states that Merkle teaches a differentiation induction method using BMP inhibitor and not BMP4 as described by Sasai. Applicants states that these are contradictory to each other and thus one of ordinary skill would never consider combining Merkle with Sasai. Applicant references Merkle Fig 1 to show that LDN-193189 was used as a BMP inhibitor which acts in an opposite way to BMP4 as described in newly amended claim 1.
This argument has been fully considered, but is not found convincing. Although it’s granted that Merkle teaches use of small molecule BMP inhibitors, Merkle also teaches the exclusion of these BMP inhibitors. In fact, Merkle found that the most efficient induction of hypothalamic markers occurred when cultures were treated with a combination of Shh pathway agonists (Pur and SAG) (Merkle, pg 636 and 
Applicant further argues that Sasai does not teach step (2) in which BMP is intentionally not used. Applicant argues that a person skilled in the art would interpret Sasai and naturally believe that the use of BMP would be essential for both steps (1) and (2). 
This argument has been fully considered, but is not found convincing. Sasai describes embodiments and non-limiting examples wherein BMP4 is both included and excluded from subsequent culturing steps, corresponding to step 2 of the instant claim 12 (Sasai, para 96, 103, 126, 127). Therefore, one of ordinary skill would not naturally believe that the use of BMP would be essential for both steps (1) and (2). 
Applicant argues that Sasai never discloses step (3) recited in claim 12 in which the cell aggregate obtained in step (2) is cultured in a medium suitable for simultaneous induction of pituitary and hypothalamus tissues. 
This argument has been fully considered, but is not found convincing. Firstly, as described in the 112(a) written description rejection, applicants claim to a “medium suitable for simultaneous induction of pituitary and hypothalamus” refers to a genus that is considered extraordinarily broad since it lacks a representative number of species to support the claim to such a broad genus and thus fails to comply with the written description requirement. As described in claims 24-27, the medium suitable for simultaneous induction of pituitary and hypothalamus contains fetal bovine serum and/or a serum alternative. Sasai describes stem cell culture medium which fits the description of claim 12 step (3), containing fetal bovine . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633